Citation Nr: 1109308	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable rating for service-connected headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The issue of entitlement to a compensable rating for headaches being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have tinnitus attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2008 and a rating decision in February 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2009 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examination in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

In the alternative, the chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has tinnitus due to acoustic trauma during service and that service connection is warranted.  

The Veteran's service separation form from his first period of active service indicates that his military occupation specialty was an aircraft systems mechanic and the service separation form from his last period of service indicates that his military occupation specialty was an electrician.  

The Veteran's service medical records do not show any complaints, findings, or treatment for tinnitus.  

At a January 2009 VA examination, the Veteran reported bilateral intermittent ringing in his ears.  He reported that the ringing occurred a few times a week and lasted for a few minutes at a time.  The Veteran indicated that his military noise exposure included exposure to jet engines and rocket attacks and his post-service noise exposure included occasional hunting with sporadic use of hearing protection.  The examiner reviewed the claims file and opined that the Veteran tinnitus was less likely than not relate to his military noise exposure because the Veteran's description of the ringing in his ears was consistent with normally occurring ringing of the ears.  The examiner noted that research has documented that infrequent, intermittent tinnitus occurs in the "normal" population without any known loud noise exposure.  The examiner concluded that the Veteran's description of the ringing in his ears was consistent with normally occurring tinnitus.   
  
Private and VA outpatient treatment records associated with the claims file do not show any complaints, findings, or treatment related to tinnitus.  

The Veteran testified at a hearing before the Board in July 2010.  The Veteran reported daily noise exposure to jet engines while he was serving in Vietnam.  He indicated that he first noticed tinnitus in 1972 or 1973, a few years after he returned from Vietnam.  The Veteran testified that his tinnitus was not constant and occurred three to four times a day and lasted around a half hour to forty minutes.  He stated there were no precipitating factors which caused the tinnitus.  

With regard to the Veteran's tinnitus, the only medical opinion of record indicates that the Veteran has "normal tinnitus" rather than tinnitus that can be attributed to military noise exposure.  The examiner reviewed the Veteran's claims file and provided a complete rationale for the opinion.  In the absence of a medical opinion indicating that the Veteran has tinnitus related to his military service, service connection is not warranted.   

The Board acknowledges the Veteran's assertions that he currently has tinnitus as the result of his service.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of tinnitus, or the types of noises he was exposed to in-service, and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, when examined by a medical professional, the Veteran was diagnosed with "normal" tinnitus and the examiner found there was no relationship between the Veteran's complaints and his military service.  The Board places more probative weight on the opinion of the competent health care specialist who reviewed the record, considered the Veteran's report as to his history, and found that a relationship between his tinnitus complaints and service was less likely.  That examiner specifically found that his complaints of tinnitus were a normal occurrence of ringing in the ears and did not diagnose tinnitus.  The Board finds that medical opinion persuasive and probative and it is not contradicted by any medical evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus and service connection for tinnitus is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

A review of the claims file shows that remand is necessary before a decision on the merits of the claim for a compensable rating for the headaches can be promulgated.  

At a January 2009 VA examination, the Veteran reported that he had frontal headaches at all times.  He stated that he used Tylenol up to three times per day and occasionally had some nausea and vomiting.  The Veteran rated his headaches as a seven out of ten when they occurred.  The examiner assessed the Veteran with headaches without the use of any prophylactic medication.  The examiner did not state the frequency or severity of the Veteran's headaches.  

The Veteran testified at a hearing before the Board in July 2010.  He indicated that he had almost daily headaches and that once a month his headaches were severe enough to interfere with his ability to go to work or stay at work.  The Veteran's representative argued that the January 2009 VA examination was insufficient because the examiner failed to address whether or not the Veteran suffered from prostrating attacks and the frequency of any such prostrating attacks.  In order to properly assess the Veteran's claim for an increased rating, the Board finds that another VA examination is necessary to address the frequency and severity of the Veteran's headaches.  

Additionally, VA outpatient reports dated through February 2009 have been associated with the claims file.  Any VA treatment records dated since February 2009 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since February 2009 and any other treatment records identified by the Veteran.

2.  Schedule the Veteran for a VA neurological examination to assess the nature and severity of his service-connected headaches.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether any of the headaches the Veteran experiences are prostrating in nature, and, if so, the examiner should describe the frequency with which the Veteran experiences such headaches in terms of the average number of prostrating headaches experienced each month.  The average length of a prostrating headache should also be identified.  In so doing, the examiner should address all of the evidence of record, to include all VA treatment records and other records that may be obtained.  A complete rationale for all opinions expressed should be provided.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


